      Case: 1:20-cv-00069-SA-RP Doc #: 12 Filed: 08/04/21 1 of 1 PageID #: 1168



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

THEOTIS RANDLE                                                                              PETITIONER

v.                                                                                  No. 1:20CV69-SA-RP

JOSHUA DAVIS                                                                              RESPONDENT


                               CERTIFICATE OF APPEALABILITY

        The court has entered a final judgment in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court under 28 U.S.C. § 2254, or in a proceeding

under 28 U.S.C. § 2255 or § 2241, and the court, considering the record in the case and the

requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), finds that a certificate of

appealability should not issue.

        For the reasons stated in its opinion, the court finds that the Petitioner has failed to

“demonstrate that the issues are debatable among jurists of reason; that a court could resolve issues in

a different manner; or that the questions are adequate to deserve encouragement to proceed further.”

Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993)

(superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and (2).

        Specifically, the court finds, for the reasons set forth in its memorandum opinion and final

judgment, that the instant petition for a writ of habeas corpus should be dismissed with prejudice and

without evidentiary hearing as untimely filed.

        SO ORDERED, this, the 4th day of August, 2021.


                                                          /s/ Sharion Aycock
                                                          U. S. DISTRICT JUDGE
